DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Foreign priority was given in the Non-final accidentally, and a corrected Bib data sheet was provided. The notice of allowability form shows the correct priority with no foreign priority. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Applicant has amended claim 1 to include the limitation of “wherein the container accommodation element has an accommodation bottom and four peripheral walls which extend upwards from the accommodation bottom and define, together with the accommodation bottom, an accommodation volume, into which the first box-shaped container can be inserted from above such that the first box-shaped container is placed on the accommodation bottom”. Nichols (US7367571-B1) teaches the container accommodation element has a bottom and four peripheral walls which extend upwards from the bottom (container 20 in figure 8 is the accommodation element and has a container shape making it have a bottom and peripheral walls extending upwards, fig.8). Nichols fails to teach the accommodation volume into which the first box-shaped container can be inserted. Nichols container (20) can accommodate another container on the top as seen in fig.10a-10b but not inside the peripheral walls and on the accommodation bottom. Modifying Nichols to teach the container 20 receiving another container inside would teach away from the intend stacking capabilities as seen in figures 10a-10b and in column 7, lines 6-23. For the reasons previously stated, claim 1 and its dependent claims have allowable subject matter and are in condition for allowance. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN BRYCE SHELTON whose telephone number is (571)272-6501. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303-297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/I.B.S./Examiner, Art Unit 3618                                                                                                                                                                                                        
/JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618